NUMBER 13-15-00051-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MICHAEL HAVEY,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 319th District Court
                          of Nueces County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

       This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on April 10, 2015, and this

Court has previously granted appellant two extensions for the filing of appellant’s brief in

this cause. Appellant has now requested an additional sixty days to file the brief, which
would make the brief due on Saturday, October 10, 2015.

       The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's third motion for extension of time to

file the brief should be granted with order. The Court, however, looks with disfavor upon

the delay caused by counsel's failure to have filed a brief in this matter. Appellant's third

motion for extension of time to file the brief is GRANTED, and the Honorable Coretta

Graham, counsel for appellant, is ORDERED to file the appellate brief with this Court on

or before October 13, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED IN THIS

MATTER. If counsel fails to file the brief within the specified period of time, the Court will

act appropriately to ensure that appellant's rights are protected.          TEX. R. APP. P.

38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of September, 2015.




                                              2